STATE OF LOUISIANA
             COURT OF APPEAL, FIRST CIRCUIT
 JESSICA MILLS AND DONNA                                                         NO.     2022   CW 1019
 RUSSELL

 VERSUS


 USAA D/ B/ A GARRISON PROPERTY
 AND CASUALTY INSURANCE CO.,
 EZMEE HUTTON,             AND       LIBERTY                               SEFTMABER 19,           2022
 PERSONAL INSURANCE CO.


 In    Re:         Garrison           Property         and
                                                              Casualty      Insurance      Company    and
                   Ezmee         Hutton,                        for
                                                 applying                supervisory      writs,     19th
                   Judicial           District         Court,     Parish    of    East    Baton    Rouge,
                   No.     692, 222.



 BEFORE:           THERIOT,          CHUTZ,      AND    HESTER,    JJ.


         WRIT       DENIED.                 The        criteria       set        forth    in      Herlitz
Construction             Co.,        Inc.   v.    Hotel       Investors     of    New    Iberia,    Inc.,
 396    So. 2d 878 (           La.   1981) (     per   curiam)     are    not    met.


                                                        MRT

                                                        WRC


        Hester,          J.,     dissents.




COURT OF APPEAL,                FIRST CIRCUIT




       DEPUTY CLERK OF COURT
             FOR   THE COURT